Gildersieeve, J.
The judgment appealed from fixes the past damages at $435, awards the plaintiff'$169.93 costs, and enjoins the defendants from maintaining their elevated railroad in front of the plaintiff’s premises, Ho. 943 *973'■Sixth avenue, unless they pay the plaintiff $1,500 within the time specified, together with interest thereon from the date of the entry of judgment.
The appellants urge that the awards are excessive, and not justified by the evidence. To prove this, their counsel has made an analysis showing the rental value of the property in question, and also the difference in value of other property in the neighborhood before and since the building of the elevated road.
Tlie testimony bearing upon these points was, no doubt, carefully weighed by the learned referee in his consideration of the case, and the fair preponderance of evidence justifies the judgment. There are no errors in the rulings of sufficient weight to warrant a reversal.
The case of Sperb v. Met. El. R. Co., cited by the appellants, is in conflict with the decision of Suarez v. Man. R. Co., 39 St. Rep.. 549, an authority of •equal value, The case of Mine v. Man. R. Co., cited by the appellants, has ■been decided adversely to the appellants by the court of appeals.
For the reasons above indicated, the judgment is affirmed, with costs.
Freedman and McAdam, JJ., concur.